        Case 3:20-cv-00170-WHA Document 101 Filed 11/05/20 Page 1 of 3




Honorable District Judge William Alsup                            November 5, 2020
U.S. District Court for the Northern District of California

       Re:    dotStrategy, Co. v. Facebook, Inc., Case No. 20-cv-00170

Dear Judge Alsup:

        In response to the Court’s invitation at yesterday’s hearing on plaintiff’s motion
for leave to file a second amended complaint, Defendant Facebook respectfully submits
this letter brief to address one argument raised in plaintiff’s reply brief.

        Plaintiff contends that Rubio v. Capital One Bank, 613 F.3d 1195 (9th Cir. 2010),
and In re First Alliance Mortgage, 471 F.3d 977 (9th Cir. 2006), stand for a general
proposition that “even unambiguous contract language is insufficient to preclude UCL
liability where one of the parties to the contract makes, as here, contradictory or
misleading representations in order to obfuscate or obscure the actual terms of the
contract.” Dkt. 98 at 3-4. This argument overstates Rubio and First Alliance, neither of
which articulated such a rule, let alone on facts remotely resembling those at issue here.
First Alliance upheld common-law fraud liability based on a pattern of false statements
designed to obscure, deflect from, and undermine subsequent contradictory disclosures.
See 471 F.3d at 985, 992. And Rubio involved regulatory findings confirming that a
cardholder agreement’s reservation of rights contradicted the generally understood
meaning of “fixed” credit card APRs. See 613 F.3d at 1200-1202.

        The fraud in First Alliance featured an “elaborate and detailed sales
presentation” that “was unquestionably designed to obfuscate points, fees, interest rate,
and the true principal amount of the loan.” 471 F.3d at 985. The defendant loan
provider “deflect[ed] attention away from things that consumers might normally look
at” and conducted the presentation “in such a way as to lead a consumer to disregard the
high [APR] when it was ultimately disclosed.” Id. This pattern of false statements
ensured that borrowers “were largely unaware” of “high interest rates and hidden high
origination fees or ‘points’ and other ‘junk’ fees.” On those facts, First Alliance found
sufficient evidence that the loan provider committed fraud notwithstanding true facts
“ultimately disclosed on the federally-required” TILA disclosure. Id. at 985, 989.

       Rubio, a TILA case, involved a credit card solicitation advertising a “fixed” APR.
After plaintiff obtained the card, the defendant bank increased the APR. 613 F.3d at
1197-98. Importantly, the Federal Reserve Board of Governors—“the very agency tasked
with implementing TILA”—had concluded that a “fixed” APR generally means one that
“will not be changed and that the creditor has not reserved the right to change” for any
reason. Id. at 1200-02. On those facts, Rubio concluded that a Cardholder Agreement
explaining that the terms were “subject to change” did not preclude plaintiff’s TILA and
UCL claims because it could be misleading “to describe an APR as ‘fixed’ when the
creditor has reserved the right to change the APR for any reason.” Id. at 1202-05.

       In contrast to these decisions, plaintiff here does not plausibly allege that the
Help Center statement made any contradictory or misleading representations, let alone
in order to obfuscate or obscure the Self-Serve Ad Terms. Section 9 of those Terms

                                             1
        Case 3:20-cv-00170-WHA Document 101 Filed 11/05/20 Page 2 of 3




states that Facebook has “systems that attempt to detect and filter certain click activity.”
See Dkt. 72 at 4. The Help Center statement contains a more detailed description of one
such system: if Facebook “detect[s] or [is] alerted to suspicious or potentially invalid
click activity, a manual review is performed to determine the nature of the activity” and
advertisers “will not be charged for clicks that are determined to be invalid.” Dkt. 97 at
7. That statement does not contradict the rest of the Self-Serve Ad Terms, which make
clear that Facebook is “not responsible for click fraud, technological issues, or other
potentially invalid click activity that may affect the cost of running ads.” And there is no
dispute that this disclaimer covers the clicks at issue; plaintiff concedes that Section 9
“disclaim[ed] liability for such interactions.” Dkt. 95 at 2.

       Notably, plaintiff has not alleged—and has disclaimed any theory—that Facebook
never performs manual reviews of suspicious or potentially invalid click activity when it
detects or is alerted to such activity, or that Facebook knew clicks were invalid but
proceeded to charge advertisers for them anyway. See Dkt. 96-2, ¶¶ 85, 94(d); Dkt. 74 at
15. Accordingly, and unlike in First Alliance and Rubio, the Help Center statement is
accurate on its face and does not contradict or misrepresent anything in the parties’
contract; nor is it rendered “nugatory” by that contract. See Dkt. 98 at 3.

       Furthermore, unlike in First Alliance and Rubio, plaintiff here cannot plausibly
argue that Facebook “obfuscate[d] or obscure[d]” the Self-Serve Ad Terms. See Dkt. 98
at 3-4. Plaintiff filed this lawsuit affirmatively claiming not only to have read, but also to
have relied on, the precise contractual disclaimers at issue. See Dkt. 72 at 4-6; Dkt. 76 at
6-7; Dkt. 97 at 5-7. First Alliance and Rubio provide no support for the notion that a
plaintiff can sue based on unambiguous contractual disclaimers, only to later reverse
course and complain, when convenient to avoid dismissal, that those terms were too
“buried” to be relevant. See Dkt. 72 at 5-6 n.4 (it is well-established that courts may
look to prior pleadings in determining the plausibility of subsequent amendments); Dkt.
89 at 4-5; Dkt. 97 at 2 n.3; cf. First Alliance, 471 F.3d at 985 (borrowers “had no idea
they were being charged” more than “they thought they had agreed to”).

       Finally, neither First Alliance nor Rubio abrogates the general rule, well-
established in the Ninth Circuit, that an alleged misrepresentation must be “read
reasonably and in context.” Freeman v. Time, Inc., 68 F.3d 285, 290 (9th Cir. 1995); see
Dkt. 97 at 4-5; accord Becerra v. Dr Pepper/Seven Up, Inc., 945 F.3d 1225, 1229 (9th
Cir. 2019) (an alleged misrepresentation must be considered “in its proper context”);
Maloney v. Verizon Internet Servs., Inc., 413 F. App’x 997, 999 (9th Cir. 2011)
(affirming dismissal of UCL claim where alleged misrepresentation was qualified by
disclaimer in Terms of Service). Here, as Facebook has explained, that context includes
the Self-Serve Ad Terms, which plaintiff admits “disclaim[ed] liability for” the clicks at
issue. Dkt. 95 at 2. Particularly on these unique facts, neither First Alliance nor Rubio
requires the Help Center statement to be read in a vacuum that disregards the
contractual language to which plaintiff agreed. Accord DotStrategy Co. v. Twitter Inc.,
2020 WL 4465966, at *5 (N.D. Cal. Aug. 3, 2020) (Breyer, J.) (key question is whether
plaintiff’s alleged reliance “was reasonable even in light of the contractual disclaimers”).




                                              2
Case 3:20-cv-00170-WHA Document 101 Filed 11/05/20 Page 3 of 3
